Title: [Diary entry: 18 July 1788]
From: Washington, George
To: 

Friday 18th. Thermometer at 74 in the Morning—86 at Noon And 77 at Night. Morning clear with the Wind Southerly, and fresh all day. About 2 oclock a cloud from the Westwd. produced

for 10 or 15 minutes a good deal of rain and wind from No. Wt. which cooled the Air very much. Visited all the Plantations. At the Ferry—one plow and harrow were at work, and the other people in the Morning weeding Potatoes. Afterwards till the Rain, assisting at French’s to bind & shock Oats. The whole then, went into their respective Corn fields. At Frenchs—One plow and harrow were at Work. The other people with the assistance, and in the manner above were securing of Oats. At Dogue run—The Cradlers would, about 11 Oclock, have finished cutting down the Wheat in fd. No. 6, & would proceed to cut down what was left standing in No. 4. The other Cradlers, by Night, would have finished cutting down the Oats, & were to unite. The hands of the Plantation were binding & shocking Wheat (a good way in the rear of the Cradlers) in No. 6. Except 2 plows at work. At Muddy hole—all hands were in No. 4 Cutting & securing Wheat and had their work all up; that is, the binding & shocking even with the cutters. In the Neck—It was the same and about the half of field No. 7 was secured. Five plows and a harrow was in the Corn field at work.